Amended decision affirmed. The only issue raised by this appeal
from a decision as amended of the Land Court, ordering the registration of the locus, is the location of the south boundary. We apply the standards of review set out in Cerel v. Framingham, 342 Mass. 17, and Ide v. Bowden, 342 Mass. 22, We have examined the decision which includes the observations made and conclusions reached by a registered land surveyor as the result of detailed research and field work on the locus. We have considered the numerous documents incorporated in the decision by reference. We see no error in the establishment of the south boundary. It is unnecessary to consider the question of adverse possession.